Exhibit 10.09
SECOND AMENDED AND RESTATED
PLEDGE AND SECURITY AGREEMENT
     This SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this
“Pledge Agreement”) dated as of November 5, 2009, is made by WINTRUST FINANCIAL
CORPORATION, an Illinois corporation (the “Pledgor”), whose address is 727 North
Bank Lane, Lake Forest, Illinois 60045, for the benefit of BANK OF AMERICA, N.A.
(“Bank of America”), as Administrative Agent (as defined below) for the benefit
of the Secured Parties (as defined below), whose address is 135 South LaSalle
Street, Chicago, Illinois 60603. Capitalized terms used but not defined herein
have the respective meanings given to them in the Credit Agreement (as defined
below).
RECITALS:
     WHEREAS. the Pledgor is the owner of the capital stock of each Subsidiary
listed on Exhibit A hereto (each is referred to herein as a “Pledged Subsidiary”
and collectively as the “Pledged Subsidiaries”)
     WHEREAS, the capital stock of the Pledged Subsidiaries owned by the Pledgor
constitutes 100% of the issued and outstanding capital stock of the Pledged
Subsidiaries;
     WHEREAS, the Pledgor and Bank of America (as successor by merger to LaSalle
Bank National Association) entered into that certain Credit Agreement dated as
of November 1, 2005 (as amended, the “Existing Credit Agreement”) whereby Bank
of America agreed to make loans to the Pledgor;
     WHEREAS, the Existing Credit Agreement was secured pursuant to an Amended
and Restated Pledge and Security Agreement dated as of April 30, 2003 (the
“Existing Pledge Agreement”); and
     WHEREAS, the Pledgor and the Bank of America have agreed to amend and
restate the Existing Credit Agreement pursuant to an Amended and Restated Credit
Agreement dated as of the date hereof (as such agreement may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Pledgor, various financial institutions party thereto as
lenders (the “Lenders”) and Bank of America, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”) and in connection
therewith, the Pledgor and Bank of America have agreed to amend and restate the
Existing Pledge Agreement, it being the intention of the Pledgor and Bank of
America that the Credit Agreement shall not effect the novation of the Pledgor
under the Existing Credit Agreement or the Existing Pledge Agreement, including,
without limitation, the pledge of the Pledged Securities (as hereinafter
defined).
     NOW, THEREFORE, in order to induce the Lenders to make the loan
contemplated in the Credit Agreement and in consideration of the mutual
representations, warranties, covenants and agreements set forth herein and
therein, as applicable, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1



--------------------------------------------------------------------------------



 



AGREEMENT
     1. Grant of Security Interest. To secure the Secured Obligations (as
defined below), the Pledgor hereby pledges and grants to the Administrative
Agent for the benefit of the Secured Parties a security interest in the
following whether now or hereafter existing (collectively the “Pledged
Security”): (a) one hundred percent (100%) of the issued and outstanding capital
stock of the Pledged Subsidiaries, including all substitutions of and additions
to, such stock; (b) executed and undated stock powers for the capital stock
described in (a) above, in form and content satisfactory to the Administrative
Agent duly executed in blank, containing all requisite federal and state stock
transfer tax stamps, if any; (c) all income and profits therefrom, all
distributions thereon, all other proceeds therefrom and all rights, benefits and
privileges pertaining to or arising from the Pledged Security; and (d) such
other collateral that may be provided after the date hereof to secure the
Secured Obligation.
          2. Secured Obligation. The obligations secured by this Pledge
Agreement are the following (referred to collectively hereafter as the “Secured
Obligations”):
          (a) all Obligations and all obligations and agreements of Pledgor
contained in (including, without limitation, the payment of all indebtedness of
the Pledgor in respect of) the Loan Documents, and any and all amendments,
modifications or renewals thereof;
          (b) all sums advanced by, or on behalf of, the Secured Parties in
connection with, or relating to, the Credit Agreement, the Notes or the Pledged
Security including, but not limited to, any and all sums advanced to preserve
the Pledged Security, or to perfect the Administrative Agent’s security interest
in the Pledged Security;
          (c) in the event of any proceeding to enforce the satisfaction of the
Secured Obligation, or any of them, or to preserve and protect the Secured
Parties’ rights under the Loan Documents or any other agreement, document or
instrument relating to the transactions contemplated in the Credit Agreement,
the reasonable expenses of retaking, holding, preparing for sale, selling or
otherwise disposing of or realizing on the Pledged Security, or of any exercise
by the Administrative Agent or any Secured Party of its rights, together with
reasonable attorneys fees, expenses and court costs; and
          (d) any indebtedness, obligation or liability of the Pledgor or the
Pledged Subsidiaries to Bank of America, whether direct or indirect, joint or
several, absolute or contingent, now or hereafter existing, however created or
arising and however evidenced.
     NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS PLEDGE
AGREEMENT, THE PARTIES HERETO AGREE THAT THE PLEDGED SECURITY SHALL IN NO EVENT
BE CONSIDERED AS COLLATERAL FOR THE SUBORDINATED NOTES.

2



--------------------------------------------------------------------------------



 



     3. Additional Terms.
          (a) The Pledgor agrees that the Administrative Agent shall have, at
any time an Event of Default has occurred and is continuing, full and
irrevocable right, power and authority to collect, withdraw or receive all
amounts due or to become due and payable upon, in connection with, or relating
to, the Pledged Security, to execute any withdrawal receipts respecting the
Pledged Security, and to endorse the name of the Pledgor on any or all
documents, instruments or commercial paper given in payment thereof, and at the
Administrative Agent’s discretion to take any other action, including, without
limitation, the transfer of any Pledged Security into the Administrative Agent’s
own name or the name of any nominee for the Administrative Agent, which the
Administrative Agent may deem necessary or appropriate to preserve or protect
the Administrative Agent’s interest in any of the Pledged Security.
          (b) Unless an Event of Default has occurred and is continuing, the
Pledgor shall be entitled to vote any and all shares of the Pledged Security and
to give consents, waivers and ratifications in respect thereof, provided that no
vote shall be cast, no consent, waiver or ratification shall be given and no
action shall be taken by the Pledgor which would violate or be inconsistent with
any of the terms of any Loan Documents, or which would have the effect of
impairing the position or interests of the Pledgor or any Secured Party. All
such rights of the Pledgor to vote and to give consents, waivers and
ratifications shall cease upon the occurrence of and during the continuation of
any such Event of Default.
          (c) Unless an Event of Default has occurred and is continuing, shall
have occurred, all dividends and other distributions payable in respect of the
Pledged Security shall be paid to the Pledgor. Upon the occurrence of and during
the continuation of any such Event of Default, all such dividends and other
distributions and payments shall be paid to the Administrative Agent. After any
such Event of Default shall have occurred, all such amounts paid in respect of
the Pledged Security shall, until paid or delivered to the Administrative Agent,
be held in trust for the benefit of the Administrative Agent for the benefit of
the Secured Parties as additional Pledged Security to secure the Secured
Obligation.
     4. Representations, Warranties and Covenants. The Pledgor further
represents, warrants and agrees that:
          (a) The Pledgor (i) has not used any trade names, assumed names and/or
prior corporate names within the last five years, (ii) is not currently
domesticated in, organized under the laws of, or continuing its existence in (or
under) the laws of any jurisdiction other than the State of Illinois and
(iii) has not changed its corporate structure or jurisdiction of organization in
the past four months.
          (b) There are no proceedings pending or contemplated for (i) the
merger, consolidation, conversion, dissolution, liquidation or termination of
the Pledgor or (ii) the Pledgor’s transfer to or domestication in any other
jurisdiction.

3



--------------------------------------------------------------------------------



 



          (c) The Pledgor is the legal, record and beneficial owner of, and has
good and marketable title to, the Pledged Security, subject to no lien, claim,
security interest or other encumbrance, except (i) the security interest created
by this Pledge Agreement and (ii) any Liens permitted by Section 7.01(c) of the
Credit Agreement. As of the date hereof, Exhibit A sets forth the number of
shares of capital stock of each of the Pledged Subsidiaries authorized and
outstanding.
          (d) The Pledgor will not sell, assign, transfer, exchange or otherwise
dispose of, or grant any option with respect to, the Pledged Security, nor will
it create, incur or permit to exist any lien, claim, security interest or other
encumbrance with respect to any of the Pledged Security, or any interest
therein, or any proceeds thereof, except for (i) the security interest created
by this Pledge Agreement and (ii) any Liens permitted by Section 7.01(c) of the
Credit Agreement. The Pledgor agrees that it will not, and it will not permit
any Pledged Subsidiary which has issued Pledged Securities to: (i) issue or
reissue any capital stock or other securities (or warrants therefor or other
rights with respect thereto) in addition to or issue other securities of any
nature in exchange or substitution for any of the Pledged Security, (ii) declare
any stock dividend or split or otherwise change the equity capital structure of
such Pledged Subsidiary or (iii) redeem any of the Pledged Security, unless, in
each case, the Pledgor shall have first notified the Administrative Agent of
such action and the Pledgor simultaneously with taking such action delivers to
the Administrative Agent such stock certificates and other documents (together
with appropriate stock powers executed in blank and other assignment documents)
as the Administrative Agent may reasonably request so that, after giving effect
to such delivery, the Pledgor shall continue to have pledged 100% of the
outstanding capital stock, warrants or other rights of such Pledged Subsidiary.
          (e) All of the shares of the Pledged Security have been duly and
validly issued and are fully paid and non-assessable.
          (f) To the extent the Pledged Security is represented by certificated
securities, the pledge and delivery of such certificates pursuant to this Pledge
Agreement creates a valid perfected security interest in such Pledged Security,
and the proceeds thereof, subject to no prior lien, claim, security interest or
other encumbrance or to any agreement purporting to grant to any third party a
perfected security interest in the assets of the Pledgor which would include any
of the Pledged Security. The Pledgor will at all times defend the Administrative
Agent’s right, title and security interest in and to the Pledged Security and
the proceeds thereof against any and all claims and demands of any person
adverse to the claims of the Administrative Agent or any Secured Party.
          (g) The Pledgor will take, and will cause the Pledged Subsidiaries to
take, such action and to execute such documents as the Administrative Agent may
from time to time reasonably request relating to the Pledged Security or the
proceeds thereof.
          (h) The Pledgor has full right, power and authority to enter into, to
execute and to deliver this Pledge Agreement and this Pledge Agreement is
binding upon, and enforceable against the Pledgor in accordance with its terms
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws affecting the enforcement of

4



--------------------------------------------------------------------------------



 



creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
          (i) The Pledgor shall pay any fees, assessments, charges or taxes
arising with respect to the Pledged Security. In case of failure by the Pledgor
to pay any such taxes, assessments, charges or taxes, the Administrative Agent
shall have the right, but shall not be obligated, to pay such fees, assessments,
charges or taxes, as the case may be, and, in that event, the cost thereof shall
be payable by the Pledgor to the Administrative Agent immediately upon demand
together with interest at the rate equal to the Default Rate set forth in
Section 2.06(b) of the Credit Agreement from the date of disbursement by the
Administrative Agent to the date of payment by the Pledgor.
          (j) None of the Pledged Security constitutes margin stock, as defined
in Regulation U of the Board of Governors of the Federal Reserve System.
     5. Rights of Parties upon Event of Default.
          (a) If an Event of Default has occurred and is continuing, in addition
to all the rights, powers and remedies the Administrative Agent shall be
entitled to exercise, whether vested in the Administrative Agent by the terms of
any Loan Document, by law, in equity, by statute (including, without limitation,
Article 9 of the Illinois Uniform Commercial Code) or otherwise, for the
protection and enforcement of the Administrative Agent’s rights in respect of
the Pledged Security, the Administrative Agent may be entitled to, without
limitation (but is under no obligation to the Pledgor so to do):
     (i) transfer all or any part of the Pledged Security into the
Administrative Agent’s name or the name of its nominee or nominees;
     (ii) after first obtaining all necessary regulatory approvals, vote all or
any part of the Pledged Security (whether or not transferred into the name of
the Administrative Agent or any nominee) and give all consents, waivers and
ratifications in respect of the Pledged Security and otherwise act with respect
thereto as though it were the outright owner thereof;
     (iii) at any time or from time to time, sell, assign and deliver, or grant
options to purchase, all or any part of the Pledged Security, or any interest
therein, at any public or private sales, without demand of performance,
advertisement or notice of intention to sell or of the time or place of sale or
adjournment thereof or to redeem or otherwise (all of which are hereby waived by
the Pledgor), for cash, on credit or for other property, for immediate or future
delivery without any assumption of credit risk and for such price or prices and
on such terms as the Administrative Agent in its absolute discretion may
determine, provided that unless, in the sole discretion of the Administrative
Agent, any of the Pledged Security threatens to decline in value or is or
becomes a type sold on a recognized market, the Administrative Agent will give
the Pledgor reasonable notice of the time and place of any public sale thereof,
or of the time after which any private sale or other intended disposition is to
be made. Any requirements of reasonable

5



--------------------------------------------------------------------------------



 



notice shall be met if such notice is mailed to the Pledgor as provided in
Paragraph 13 below, at least fifteen (15) days before the time of the sale or
disposition. Any sale of any of the Pledged Security conducted in conformity
with customary practices of banks, insurance companies or other financial
institutions disposing of property similar to the Pledged Security shall be
deemed to be commercially reasonable. Any remaining Pledged Security shall
remain subject to the terms of this Pledge Agreement; and
     (iv) collect any and all money due or to become due and enforce in the
Pledgor’s name all rights with respect to the Pledged Security.
          (b) Pledgor agrees to cause each Pledged Subsidiary to give the
Administrative Agent, any prospective purchaser of the Pledged Security
(pursuant to paragraph 5(a)(iii)) and their respective representatives,
reasonable access to further information (including, but not limited to,
records, files, correspondence, tax work papers and audit work papers) relating
to or concerning the Pledgor or such Pledged Subsidiary.
     6. Remedies Cumulative. Each right, power and remedy of the Administrative
Agent provided in this Pledge Agreement or now or hereafter existing at law, in
equity, by statute or otherwise shall be cumulative and concurrent and shall be
in addition to every other right, power and remedy provided for in this Pledge
Agreement or now or hereafter existing at law, in equity, by statute or
otherwise. The exercise or partial exercise by the Administrative Agent of any
one or more of such rights, powers or remedies shall not preclude the
simultaneous or later exercise by the Administrative Agent of all such other
rights, powers and remedies, and no failure or delay on the part of the
Administrative Agent to exercise any such right, power or remedy shall operate
as a waiver thereof.
     7. Waiver or Defenses. No renewal or extension of the time of payment of
the Secured Obligation, nor any release, surrender of, or failure to perfect or
enforce any security interest for the Secured Obligation; no release of any
person primarily or secondarily liable on the Secured Obligation (including any
maker, endorser, or guarantor); no delay in enforcement of payment of the
Secured Obligation; and no delay or omission in exercising any right, power or
remedy with respect of the Secured Obligation or any security agreement securing
the Secured Obligation shall affect the rights of the Administrative Agent in
the Pledged Security.
     8. Waiver. Waiver by the Administrative Agent of any Event of Default under
the Credit Agreement, or of any breach of the provisions of this Pledge
Agreement by the Pledgor, or any right of the Administrative Agent hereunder,
shall not constitute a waiver of any other Event of Default or breach or right,
nor the same Event of Default or breach or right on a future occasion.
     9. Law Governing. This Pledge Agreement and the rights and obligations of
the parties hereunder shall be construed and interpreted in accordance with the
law of the State of Illinois applicable to agreements made and to be wholly
performed in such state. Whenever possible, each provision or this Pledge
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law; provided, if any provision of this Pledge Agreement shall be
held to be prohibited or invalid under applicable law, such provision shall be
ineffective

6



--------------------------------------------------------------------------------



 



only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Pledge
Agreement.
     10. The Pledgor’s Obligations Absolute. The obligations of the Pledgor
under this Pledge Agreement shall be absolute and unconditional and shall remain
in full force and effect without regard to, and shall not be released,
discharged or in any way impaired by any circumstance whatsoever, including
without limitation: (a) any amendment or modification of the Notes, the Credit
Agreement or any other document or instrument provided for herein or therein or
related hereto or thereto, or any assignment, transfer or other disposition of
any thereof; (b) any waiver, consent, extension, indulgence or other action or
inaction under or in respect of any such document or instrument or any exercise
or non-exercise of any right, remedy, power or privilege under or in respect of
any such document or instrument or this Pledge Agreement; (c) any bankruptcy,
insolvency, reorganization, arrangement, readjustment, composition, liquidation,
or similar proceeding with respect to the Pledgor or any of its properties or
creditors; or (d) any limitation on the Pledgor’s liabilities or obligations
under any such instrument or any invalidity or lack of enforceability, in whole
or in part, of any such document or instrument or any term thereof; whether or
not the Pledgor shall have notice or knowledge of the foregoing.
     11. Termination. This Pledge Agreement shall terminate upon the receipt by
the Administrative Agent of evidence satisfactory to the Administrative Agent,
in the Administrative Agent’s sole and absolute discretion, of the payment in
full of the Obligations (other than contingent unliquidated indemnification
obligations which survive the termination of any Loan Document) and termination
of the Revolving Credit Commitments; provided, however, that if at the time of
such payment, an Event of Default exists, then this Pledge Agreement shall not
terminate until payment in full of the Secured Obligations (other than
contingent unliquidated indemnification obligations which survive the
termination of any Loan Document) and termination of the Revolving Credit
Commitments. At the time of such termination, the Administrative Agent, at the
request and expense of the Pledgor, will execute and deliver to the Pledgor a
proper instrument or instruments acknowledging the satisfaction and termination
of this Pledge Agreement, and will duly assign, transfer and deliver to the
Pledgor such of the Pledged Security as has not yet theretofore been sold or
otherwise applied or released pursuant to this Pledge Agreement.
     12. Further Assurances. The Pledgor shall, at its expense, duly execute,
acknowledge and deliver all such instruments and take all such action as the
Administrative Agent from time to time may request in order to further
effectuate the purposes of this Pledge Agreement and to carry out the terms
hereof. The Pledgor, at its expense, at all times, shall cause this Pledge
Agreement (or a proper notice or statement, in respect hereof) to be duly
recorded, published and filed and rerecorded, republished and reified in such
manner and in such places, if any, and shall pay or cause to be paid all such
recording, filing and other taxes, fees and charges, if any, and will comply
with all such statutes and regulations, if any, as may be required by law in
order to establish, perfect. preserve and protect the rights and security
interests of the Administrative Agent hereunder.
     13. Notices. All communications provided for or related hereto shall be
given in accordance with Paragraph 11.02 of the Credit Agreement.

7



--------------------------------------------------------------------------------



 



     14. Amendments. Any term of this Pledge Agreement may be amended only with
the written consent of the Pledgor and the Administrative Agent. Any amendment
effected in accordance with this Paragraph 14 shall be binding upon (i) each
current and future Secured Party; and (ii) the Pledgor.
     15. Assigns. This Pledge Agreement and all rights and liabilities hereunder
and in and to any and all Pledged Security shall inure to the benefit of the
Administrative Agent and its successors and assigns, and shall be binding on the
Pledgor and the Pledgor’s successors and assigns; provided, however, the Pledgor
may not assign its rights or liabilities hereunder or to any of the Pledged
Security without the written consent of the Administrative Agent.
     16. Miscellaneous. This Pledge Agreement embodies the entire agreement and
understanding between the Administrative Agent and the Pledgor and supersedes
all prior agreements and understandings relating to the subject matter hereof
(including the Existing Pledge Agreement). The headings in this Pledge Agreement
are for purposes of reference only and shall not limit or otherwise affect the
meaning hereof.

8



--------------------------------------------------------------------------------



 



     The Pledgor acknowledges that this Pledge Agreement is and shall be
effective upon execution by the Pledgor and delivery to and acceptance hereof by
the Administrative Agent, and it shall not be necessary for the Administrative
Agent to execute any acceptance hereof or otherwise to signify or express its
acceptance hereof to the Pledgor.

            WINTRUST FINANCIAL CORPORATION
      By:   /s/ David A. Dykstra         Name:   David A. Dykstra       
Title:   Senior Executive Vice President and
Chief Operating Officer     

Wintrust Amended and Restated
Pledge and Security Agreement signature page

 